Exhibit 10.1.1
FIRST AMENDMENT TO OFFICE LEASE
     THIS FIRST AMENDMENT TO OFFICE LEASE (this “First Amendment”) is entered
into as of the 20th day of June, 2008 (the “Effective Date”), by and between
CHESAPEAKE PLAZA, L.L.C., a Oklahoma limited liability company (“Landlord”), and
PIER 1 SERVICES COMPANY, a Delaware statutory trust (“Tenant”).
Recitals:
     A. Landlord and Tenant entered into that certain Office Lease dated June 9,
2008 (the “Lease”), covering certain space containing approximately 344,798
Rentable Square Feet located on the mezzanine and on the 5th, 6th, 7th, 8th,
9th, 10th, 11th, 12th, 14th, 15th, 16th, 17th and 20th floors (the “Premises”),
of the office building now known as Chesapeake Plaza and located at 100 Pier 1
Place, Fort Worth, Tarrant County, Texas (the “Building”).
     B. Landlord and Tenant desire to amend and modify the Lease in certain
respects as provided herein. Unless otherwise expressly provided herein,
capitalized terms used herein shall have the same meanings as designated in the
Lease.
Agreement:
     In consideration of the sum of Ten and No/100 Dollars ($10.00), the mutual
covenants and agreements contained herein and in the Lease, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant hereby amend and modify the Lease as follows:
1. Premises. Landlord and Tenant have agreed to redefine the Rentable Square
Footage of the Premises for all purposes under the Lease. Accordingly, as of the
Effective Date, all references to the Rentable Square Footage of the Premises
being 344,798 square feet are deleted and replaced with references to the
Rentable Square Footage of the Premises being 357,294 square feet. In addition,
Exhibit A-1 attached to the Lease is hereby deleted in its entirety and replaced
with Exhibit A-1 attached hereto. Notwithstanding Sections 1.C and 2 and any
other provisions of the Lease to the contrary, if Tenant and/or any of Tenant’s
employees are charged a fee for access to the fitness center/workout room (but
specifically excluding any fees or charges that are associated with incidental
services or products that are offered at the fitness center/workout room,
including, but not limited to, charges or fees for personal trainers or sales of
food and beverage products) in the Building (wherever located), the total square
footage of the fitness center/workout room, including any dressing rooms,
showers or restrooms incidental to such fitness center/workout room, will be
removed from the calculation of the Common Area Allocation factor used to
determine the Rentable Square Footage of the Premises (as set out in Exhibit A-1
attached hereto), and therefore the Rentable Square Footage of the Premises
shall be reduced accordingly. The figures of “$2,133,586.00” and “246,183” in
Section 3.E are replaced with the figures “$2,210,892.66” and “255,103”,
respectively.
2. Base Rent. As of the Effective Date hereof, Section 1.D of the Lease is
hereby deleted in its entirety and replaced with the following:

      Chesapeake Plaza/Pier 1 Services Company           First Amendment to
Office Lease     Page 1

 



--------------------------------------------------------------------------------



 



     “D. “Base Rent”:

                                                      Annual Rate   Monthly
Period   Per Square Foot   Base Rent
 
                               
June 9, 2008
  through   June 30, 2011   $ 24.00     $ 714,588.00 *
July 1, 2011
  through   June 30, 2015   $ 26.00     $ 774,137.00 *

Lease Month = A full calendar month, for example, if the Commencement
Date occurs on June 15, Lease Month 1 will be July 1 through July 31,
Lease Month 2 will be August 1 through August 31, and so on.
 

*   Tenant’s monthly Base Rent obligations will be reduced as the Rentable
Square Footage of the Premises is reduced including, without limitation,
reductions pursuant to the provisions of Article 3 of this Lease and reductions
as a result of the leasing of the lobby or other Common Areas; provided the
annual Base Rent rate for the Premises shall remain as reflected in the table
above. Further, such reductions in the Rentable Square Footage of the Premises
and Tenant’s monthly Base Rent obligations shall be memorialized in an amendment
to this Lease.”

3. Submetering. As of the Effective Date, all references throughout the Lease to
the submetered portion of the Premises being “the 7th and 8th floors” are hereby
deleted and replaced with references to the submetered portion of the Premises
being “the 8th floor”. Landlord and Tenant hereby acknowledge and agree that
Tenant shall not be assessed the Hourly HVAC Charge for HVAC service to the 8th
floor of the Building during hours other than Normal Business Hours, provided
Tenant diligently pursues the installation of a submeter to measure Tenant’s
electrical consumption on the 8th floor of the Building pursuant to the terms of
the Lease, as amended hereby. Further, Tenant shall be deemed to not have
diligently pursued the installation of the submeter for the 8th floor of the
Building if such submeter is not installed and operational on or before July 31,
2008. Subject to Landlord’s prompt approval of Tenant’s proposed scope of work
in connection with the installation of the submeter, in the event the submeter
for the 8th floor is not installed and operational by July 31, 2008, commencing
on August 1, 2008, and continuing through and including the date such submeter
is installed and is operational, Tenant shall pay any applicable Hourly HVAC
Charge for HVAC service to the 8th floor of the Building during hours other than
Normal Business Hours. Tenant agrees to cooperate with Landlord to determine the
reasonable allocation of charges for Tenant’s electrical consumption for the 8th
floor from June 9, 2008 through and including the date the submeter for the 8th
floor is installed and is operational.
4. No Broker. Tenant and Landlord each represent to the other that neither party
has executed a written agreement with any broker or agent in connection with
this First Amendment. Tenant and Landlord shall each indemnify the other against
all costs, expenses,

      Chesapeake Plaza/Pier 1 Services Company           First Amendment to
Office Lease     Page 2

 



--------------------------------------------------------------------------------



 



attorneys’ fees, liens and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through or under the
indemnifying party.
5. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery to Landlord of this First Amendment. If Tenant fails to
execute and deliver a signed copy of this First Amendment to Landlord by 5:00
p.m. (Fort Worth, Texas time) on June 20, 2008, this First Amendment shall be
deemed null and void and shall have no force or effect, unless otherwise agreed
in writing by Landlord. Landlord’s acceptance, execution and return of this
First Amendment shall constitute Landlord’s agreement to waive Tenant’s failure
to meet such deadline.
6. Miscellaneous. This First Amendment shall become effective only upon its full
execution and delivery by Landlord and Tenant. This First Amendment contains the
parties’ entire agreement regarding the subject matter covered herein, and
supersedes all prior correspondence, negotiations, and agreements, if any,
whether oral or written, between the parties concerning such subject matter.
There are no contemporaneous oral agreements, and there are no representations
or warranties between the parties not contained in this First Amendment. Except
as modified by this First Amendment, the terms and provisions of the Lease shall
remain in full force and effect, and the Lease, as modified by this First
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.
7. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same amendment, and each of which shall constitute an original copy of this
First Amendment. In addition, this First Amendment may be executed via facsimile
or other electronic record and such facsimile copy or other electronic record
shall constitute an original copy of this First Amendment.
[Remainder of page intentionally left blank]

      Chesapeake Plaza/Pier 1 Services Company           First Amendment to
Office Lease     Page 3

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.

            LANDLORD:

CHESAPEAKE PLAZA, L.L.C.,
an Oklahoma limited liability company
      By:           Henry J. Hood, Senior Vice President-        Land and Legal
& General Counsel     

            TENANT:

PIER 1 SERVICES COMPANY,
a Delaware statutory trust
      By:   Pier 1 Holdings, Inc.,
a Delaware corporation,
its managing trustee                       By:           Alex Smith, President
and CEO             

      Chesapeake Plaza/Pier 1 Services Company           First Amendment to
Office Lease     Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
CHART OF RENTABLE SQUARE FOOTAGE ON EACH FLOOR AND COMMON
AREAS

         
Total Gross Area
    460,614  
less: Verticle Penitration
    50,637  
 
     
Total Rentable
    409,977  
 
       
Common Area
    63,615  
Total Useable
    346,362  
 
     
Total Rentable
    409,977  
 
       
Ratio of Common Area to Useable
    0.18367  

Square Footage Breakdown

                                      Total             Common     Rentable  
Floor   Rentable     Useable     Area Charge     Area(1)    
Terrace
    42,847       795       146       941  
Lobby
    26,969       5,406       992       6,398  
Mezz
    13,153       13,153       2,416       15,568  
5
    22,329       22,329       4,101       26,430  
6
    22,329       22,329       4,101       26,430  
7
    22,329       22,329       4,101       26,430  
8
    22,329       22,329       4,101       26,430  
9
    22,610       22,610       4,153       26,763  
10
    22,610       22,610       4,153       26,763  
11
    22,610       22,610       4,153       26,763  
12
    22,610       22,610       4,153       26,763  
14
    22,610       22,610       4,153       26,763  
15
    22,610       22,610       4,153       26,763  
16
    22,394       22,394       4,113       26,507  
17
    22,394       22,394       4,113       26,507  
18
    19,372       19,372       3,558       22,930  
19
    18,936       18,936       3,478       22,414  
20
    18,936       18,936       3,478       22,414    
 
    409,977       346,362       63,615       409,977  

 

(1)   Square footage used to calculate rent expense

     
 
   
Chesapeake Plaza/Pier 1 Services Company
   

A-1-1 